DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of papers submitted claiming the benefit of U.S. Provisional Application No. 62/790,425, filed on January 9, 2019, which papers have been placed of record in the file.	
Information Disclosure Statement
	The information disclosure statement submitted on January 12, 2021 has been considered by the examiner and made of record in the application file.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 12 is rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.  
In particular, claim 12 is to “One or more computer-readable storage media…”  The broadest reasonable interpretation of the claim in light of the specification concludes that the claim as a whole covers a transitory signal since the definition of “medium” leaves open the possibility that the medium could be transitory.  The examiner further notes that media is in applicant’s specification does not  define “media.”  In fact, the specification only mentions the term “computer-readable storage media” and does not give examples either.  Therefore, the claim can reasonably be read to include a transitory signal as one is able to store instructions onto a signal.  The examiner suggests amending the claims to recite, “One or more non-transitory computer-readable storage media …” (emphasis added).
            Claims 13-19 are also rejected under 35 USC 101 since these claims depend from claim 12 and are also claims to one or more computer-readable storage media.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US PGPUB 2006/0165405 A1, hereinafter Kanai) in view of Sotodate et al. (US PGPUB 2018/0018504 A1, hereinafter Sotodate) in view of Carranza et al. (US PGPUB 2019/0043207 A1, hereinafter Carranza).
Consider claim 1 (and similarly applied to claims 12 and 20).  Kanai discloses a computer-implemented method for processing sensor data by a first endpoint device of a plurality of endpoint devices, comprising: 
receiving first sensor data via a first sensor (paragraphs 552, 554, read as receiving/executing imaged moving image data) ; 
receiving, from a first coordinator, a command to perform a first operation (paragraph 551, read as the master CPU sends an image still image request signal to the slave digital still cameras, which the slave digital still cameras receive (paragraph 552)) ; 
in response to receiving the command, performing the first operation to extract a first feature from the first sensor data (paragraph 554, read as the slave controller (of the slave digital still camera) extracts imaged still image data equivalent to one imaged still image from the imaged moving image data). 
Kanai further teaches one or more computer-readable storage media with processors and memory to perform the above method (as recited in claims 12 and 20 (please see paragraphs 619 and 621 of Kanai))
Kanai discloses the claimed invention but fails to teach transmitting a first message that includes data associated with the first feature to the plurality of endpoint devices.
However, Sotodate teaches transmitting a first message that includes data associated with the first feature to the plurality of endpoint devices (paragraph 92, read as management device transmits first feature information to one or more first monitoring cameras).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of applicant’s invention to have incorporated the teachings of Sotodate into the invention of Kanai in order to reduce a processing load of the management device and to rapidly detect a specific person.
Kanai and Sotodate disclose the claimed invention but fails to teach the first coordinator being selected from the plurality of endpoint devices that includes the first endpoint device.
However, Carranza teaches the first coordinator being selected from the plurality of endpoint devices that includes the first endpoint device (paragraphs 33, 68, read as a master camera is selected from an intelligent camera orchestration (see figs. 6B and 6B)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings Carranza into the invention of Kanai and Sotodate in order to efficiently synchronize the timing and clocks of the remaining cameras.
Consider claim 10 and as applied to claim 1.  Kanai, Sotodate, and Carranza disclose wherein the first endpoint device is the first coordinator (Carranza; paragraph 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings Carranza into the invention of Kanai and Sotodate in order to efficiently synchronize the timing and clocks of the remaining cameras.
Claims 2-5 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US PGPUB 2006/0165405 A1, hereinafter Kanai) in view of Sotodate et al. (US PGPUB 2018/0018504 A1, hereinafter Sotodate) in view of Carranza et al. (US PGPUB 2019/0043207 A1, hereinafter Carranza) in view of Song et al. (US PGPUB 2019/0188876 A1, hereinafter Song).
Consider claims 2 and 13 and as applied to claims 1 and 12, respectively.  Kanai, Sotodate, and Carranza disclose the claimed invention but fail to teach wherein the first operation comprises detecting gestures and further comprising: detecting a first gesture within a first image included in the first sensor data, wherein the data associated with the first feature specifies that the first gesture has been detected.
However, Song teaches wherein the first operation comprises detecting gestures and further comprising: detecting a first gesture within a first image included in the first sensor data, wherein the data associated with the first feature specifies that the first gesture has been detected (paragraphs 48, 54).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Song into the invention of Kanai, Sotodate, and Carranza in order to accurately determine user behavior.
Consider claims 3 and 14 and as applied to claims 2 and 13, respectively.  Kanai, Sotodate, Carranza, and Song disclose in response to transmitting the first message, receiving, from the first coordinator, a second command to perform a second operation to extract a second feature from the first sensor data (Song; paragraphs 48, 57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Song into the invention of Kanai, Sotodate, and Carranza in order to accurately determine user behavior.
Consider claims 4 and 15 and as applied to claims 3 and 14, respectively.  Kanai, Sotodate, Carranza, and Song disclose wherein the second operation comprises at least one of detecting presence of an object within a second image included in the first sensor data or detecting an angle associated with the object within the second image (Song; paragraphs 48, 58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Song into the invention of Kanai, Sotodate, and Carranza in order to accurately determine user behavior.
Consider claims 5 and 16 and as applied to claims 1 and 12, respectively.  Kanai, Sotodate, and Carranza disclose the claimed invention but fail to teach wherein the first operation comprises detecting presence of an object and further comprising: detecting a first object within a first image included in the first sensor data, wherein the data associated with the first feature specifies that the first object has been detected. 
However, Song teaches wherein the first operation comprises detecting presence of an object and further comprising: detecting a first object within a first image included in the first sensor data, wherein the data associated with the first feature specifies that the first object has been detected (paragraphs 48, 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Song into the invention of Kanai, Sotodate, and Carranza in order to accurately determine user behavior.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US PGPUB 2006/0165405 A1, hereinafter Kanai) in view of Sotodate et al. (US PGPUB 2018/0018504 A1, hereinafter Sotodate) in view of Carranza et al. (US PGPUB 2019/0043207 A1, hereinafter Carranza) in view of Ando (US PGPUB 2007/0014439 A1).
Consider claims 6 and 17 and as applied to claims 1 and 12, respectively.  Kanai, Sotodate, and Carranza disclose the claimed invention but fail to teach wherein the first operation comprises detecting an angle associated with an object and further comprising: detecting a first angle of an object within a first image included in the first sensor data, wherein the data associated with the first feature specifies that the first angle has been detected.
However, Ando teaches wherein the first operation comprises detecting an angle associated with an object and further comprising: detecting a first angle of an object within a first image included in the first sensor data, wherein the data associated with the first feature specifies that the first angle has been detected (paragraph 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Ando into the invention of Kanai, Sotodate, and Carranza in order to detect suspicious individuals more accurately.
Claims 7-9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US PGPUB 2006/0165405 A1, hereinafter Kanai) in view of Sotodate et al. (US PGPUB 2018/0018504 A1, hereinafter Sotodate)  in view of Carranza et al. (US PGPUB 2019/0043207 A1, hereinafter Carranza) in view of Ohana et al. (US PGPUB 2016/0366219 A1, hereinafter Ohana).
Consider claims 7 and 18 and as applied to claims 1 and 12, respectively.  Kanai, Sotodate, and Carranza disclose the claimed invention but fail to teach determining that a coordinator has not been selected from among the plurality of endpoint devices; transmitting a second message that specifies a first parameter of the first endpoint device; receiving, from a second endpoint device included in the plurality of endpoint devices, a third message that specifies a second parameter of the second endpoint device; and determining whether the first endpoint device is the first coordinator based on the first parameter and the second parameter.
However, Ohana teaches determining that a coordinator has not been selected from among the plurality of endpoint devices; transmitting a second message that specifies a first parameter of the first endpoint device; receiving, from a second endpoint device included in the plurality of endpoint devices, a third message that specifies a second parameter of the second endpoint device; and determining whether the first endpoint device is the first coordinator based on the first parameter and the second parameter (Ohana; paragraphs 36, 38, 72).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Ohana into the invention of Kanai, Sotodate, and Carranza in order to quickly and efficiently designate or re-designate devices as master devices based on different network events.
Consider claims 8 and 19 and as applied to claims 7 and 18, respectively.  Kanai, Sotodate, Carranza, and Ohana disclose wherein the first parameter comprises at least one of a duration of time since the first endpoint device was powered on, a media access control (MAC) address associated with the first endpoint device, or an internet protocol (IP) address associated with the first endpoint device (paragraph 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Ohana into the invention of Kanai, Sotodate, and Carranza in order to quickly and efficiently designate or re-designate devices as master devices based on different network events.
Consider claim 9 and as applied to claim 7.  Kanai, Sotodate, and Carranza disclose the claimed invention but fail to teach determining, by the first endpoint device, that the first parameter and the second parameter are equal; and comparing, by the first endpoint device, a third parameter of the first endpoint device with a fourth parameter of the second endpoint device, wherein determining whether the first endpoint device is the first coordinator is further based on the third parameter and the fourth parameter.
However, Ohana teaches determining, by the first endpoint device, that the first parameter and the second parameter are equal; and comparing, by the first endpoint device, a third parameter of the first endpoint device with a fourth parameter of the second endpoint device, wherein determining whether the first endpoint device is the first coordinator is further based on the third parameter and the fourth parameter (paragraphs 36, 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Ohana into the invention of Kanai, Sotodate, and Carranza in order to quickly and efficiently designate or re-designate devices as master devices based on different network events.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US PGPUB 2006/0165405 A1, hereinafter Kanai) in view of Sotodate et al. (US PGPUB 2018/0018504 A1, hereinafter Sotodate) in view of Carranza et al. (US PGPUB 2019/0043207 A1, hereinafter Carranza) in view of Kim et al. (US PGPUB 2015/0249566 A1, hereinafter Kim) in view of Ohana et al. (US PGPUB 2016/0366219 A1, hereinafter Ohana).
Consider claim 11 and as applied to claim 1.  Kanai, Sotodate, and Carranza disclose the claimed invention but fail to teach in response to determining that the first coordinator has not transmitted a heartbeat message for a threshold duration of time, invoking mode negotiation.
However, Kim teaches in response to determining that the first coordinator has not transmitted a heartbeat message for a threshold duration of time, invoking mode negotiation (fig. 4, paragraph 47, read as when a ‘Heartbeat’ is not received during a predetermined period of time, invoking mode negotiation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Kim into the invention of Kanai, Sotodate, and Carranza in order to quickly select a master among backups when a failure occurs in a master.
Kanai, Sotodate, Carranza, and Kim disclose the claimed invention but fail to teach transmitting a fourth message that specifies a third parameter of the first endpoint device; receiving, from a third endpoint device included in the plurality of endpoint devices, a fifth message that specifies a fourth parameter of the third endpoint device; and determining whether the first endpoint device is a second coordinator based on the third parameter and the fourth parameter.
However, Ohana teaches transmitting a fourth message that specifies a third parameter of the first endpoint device; receiving, from a third endpoint device included in the plurality of endpoint devices, a fifth message that specifies a fourth parameter of the third endpoint device; and determining whether the first endpoint device is a second coordinator based on the third parameter and the fourth parameter (Ohana; paragraphs 36, 38, 72).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Ohana into the invention of Kanai, Sotodate, Carranza, and Kim in order to quickly and efficiently designate or re-designate devices as master devices based on different network events.
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-77957795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        September 22, 2022